Following our opinion of November 27, 1940, the respondent filed a motion for a reargument in this cause and contends that the direct testimony of Dr. Krolicki, that Barker died of "acute myocarditis probably induced from overexertion and heat", being based upon a question calling for the doctor's opinion from his examination of the body, did not presuppose hearsay, and therefore was not properly subject to a motion to strike out; that the answer of Dr. Krolicki, so far as it related to a diagnosis of overexertion and excessive heat, was incredible; and that therefore there was no legally competent evidence of causal connection between death and "accident".
In so contending, the respondent apparently assumes that if the conclusion in the above-quoted testimony as to what "probably induced" the acute myocarditis were not in evidence, *Page 499 
the decision of this court must and would have been in favor of the respondent. This shows a misconception of our opinion. That part of Dr. Krolicki's answer just mentioned was not the basis of our decision. It was specifically mentioned solely in connection with our consideration of respondent's exception to the admission in evidence of the death certificate, which, in the circumstances, was held to be harmless error.
Doctor Krolicki viewed Barker's body and decided that his death was due to acute myocarditis. This was clearly competent medical testimony. In the course of his testimony he further stated that overexertion is one of the causes that results in acute myocarditis. This also was competent medical testimony. Furthermore, it is undisputed that Barker had never suffered from any heart ailment. With these facts and other circumstances in evidence, the real question before us was not whether Dr. Krolicki supposed or believed that the acute myocarditis was "probably induced from overexertion and heat", but whether, in the peculiar facts and circumstances in evidence and the reasonable inferences therefrom, there was legally competent evidence to support the finding of fact by the trial justice that the acute myocarditis resulting in Barker's death was due to excessive heat and overexertion. In other words, our determination that there was evidence of causal connection between the "accident" and Barker's death was rested by us on all the evidence in the cause and not on any mere conclusion of Dr. Krolicki as to what "probably induced" the acute myocarditis.
It was for this reason that we set out the unusual facts and circumstances in evidence in this cause with considerable detail, and that we further stated that it was within the province of the trial justice to draw all reasonable inferences from established facts and other credible evidence. Upon our consideration of the evidence, we expressed the opinion *Page 500 
that the view taken by the trial justice of the unusual factual situation in this cause was supported by legally competent evidence and said: "In this view of the evidence, the untoward event which broke down Barker's physical stamina and resulted in his death was the aggregate of the unusual manner, places and atmospheric conditions in which he, and he alone, was working on that day."
For the reasons stated, the motion for reargument is denied.